Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 7 10, 12, 13, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al. (U.S. PGPub 2022/0012080; Jan. 13 2022; hereinafter “Shepherd”)1 in view of Mansour et al. (U.S. PGPub 2021/0365272; Nov. 25, 2021; hereinafter “Mansour”)2 in further view of Filiz (Pat. No. US 11,422,844).
Regarding claim 1, Shepherd teaches a method for managing services, the method comprising: [Fig 7]
identifying, by a number of processors, [Fig 1, item 160, CPUs] configuration information for a set of assemblies; [Fig 4, apps 423, 426, 428, 429, 431, Fig 7; step 702 receive pod specification; ¶ [0018, 0055]]
configuring, by the number of processors, a set of namespaces in a computer system for the set of assemblies using a first set of permissions needed to set up the set of namespaces using the configuration information; and [¶ [0016]-[0017] teaches a supervisor cluster which manages guest clusters, thus has a first set of permissions; Supervisor cluster 101 includes orchestration control plane 115, which includes supervisor Kubernetes master(s) 104 and pod VM controllers 216. (¶ [0031, 0047]); Supervisor namespace 417; A DevOp interacts with Kubernetes master 104 to deploy applications on supervisor cluster 101 within scopes of supervisor namespaces 117. In the example, the DevOp deploys an application 423 on pod VM(s) 130, an application 426 on native VM(s) 140, an application 428 on both pod VM(s) 130 and native VM(s) 140, and an application on pod VM(s) 130 and/or native VM(s) 140. (¶ [0047])]
installing, by the number of processors, the set of assemblies using a second set of permissions using the configuration information, [pod specification (¶ [0052])] wherein the second set of permissions has a lower level than the first set of permissions. [Guest cluster 416 can be deployed in supervisor namespace 117 along with other applications (e.g., application 429 executing on VM(s) 130/140). Guest cluster 416 supports execution of applications 431. (¶ [0048]); Authorization constraints provide for which roles are permitted to perform which operations in supervisor namespace 117 (e.g., allowing VI admin to create, manage access, allocate resources, view, and create objects; allowing DevOps to view and create objects; etc.). (¶ [0047]); The pods executing within the guest cluster on the native VMs do not have the same performance and isolation benefits as pod VMs in the supervisor cluster. (¶ [0017]); ¶ [0015]-[0017] teaches that the guest cluster is a lower level set of permissions than a supervisor/management cluster.]
While Shepherd teaches deploying applications in containers via a Kubernetes, Shepherd does not specifically teach that these services are microservices.
In the related art of application lifecycle management (¶ [0001]), Mansour teaches managing the lifecycle of a microservice in a Kubernetes architecture [¶ [0013]]
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teaching of Mansour with the method of Shepherd to achieve a method in which the applications deployed are microservices, for the benefit of providing applications that can be fine-grained and the protocols can be lightweight. (¶ [0003]).
The combination may not explicitly utilizing the configuration information to set up namespaces.
Shepherd does teach utilizing metadata of the configuration to determine where to deploy the pods [0052] “In an embodiment, a user can request which pods to be deployed as pod VMs 130 using metadata 542 in the pod specification. If metadata 542 requests deployment in pod VMs 130, and if resources are available, guest Kubernetes master 522 deploys the pods as pods VMs. Otherwise, guest Kubernetes master 522 deploys the pods as pods 526 executing in guest cluster 416. If metadata 542 is not specified, guest Kubernetes master 522 can autonomously select to deploy the pods as either pods 526 in guest cluster 416 or pods 514 in pod VMs 130.”
Filiz teaches as evidence a specification may comprise information regarding the configuration of namespaces such that teaches “configuring, by the number of processors, a set of namespaces in a computer system for the set of assemblies using a first set of permissions needed to set up the set of namespaces using the configuration information ([Col. 8,Lines 13-31] For example, based on the pod specification 134A of a pod indicating that the pod belongs to the namespace associated with a specific team, the admission webhook 136 may pass the pod specification 134A to a pod scheduler configured to request on-demand compute capacity from the serverless container management service 140 and execute the pod using the acquired compute capacity (as opposed to another pod scheduler configured to execute the pod using available compute capacity without sending such a request to the serverless container management service 140) [Col. 11, Lines 4-32]  In some embodiments, the pod scheduler 138 refers to a pre-registered task definition in its code execution request to the serverless container management service 140. The code execution request may also include override fields that override any fields appearing in the pre-registered task definition. For example, the pod scheduler 138 may calculate the resource requirements of a pod, and specify the resource requirements in the code execution request such that any default resource specifications in the pre-registered task definition are replaced with the resource requirements included in the code execution request. The pod scheduler 138 may determine the resource requirements based on (i) the resource requirements specified in the pod specification 134A, (ii) additional information in the pod specification 134A about the execution of the pod such as whether some or all of the containers in the pod are executed in series or in parallel, and (iii) the resource requirements associated with the agents that facilitate the execution of the pod, such as, for example, the initializer, the network proxy, the node agent, and the container runtime illustrated in FIG. 1. In addition to resource requirements, the override fields included in the code execution request may also include network settings, security settings, permissions, and the like. For example, the pod specification 134A may indicate that the pod is to be executed using compute resources in a specific region or availability zone. Based on such indication, the pod scheduler 138 may include the specific region or availability zone in the code execution request transmitted to the serverless container management service 140.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Filiz with the teachings of Shepherd, Mansour in order to provide a system that teaches namespace configuration. The motivation for applying Filiz teaching with Shepherd, Mansour teaching is to provide a system that allows for proper uses of resources. Shepherd, Mansour, Filiz are analogous art directed towards configuration of environments. Together Shepherd, Mansour, Filiz teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Filiz with the teachings of Shepherd, Mansour by known methods and gained expected results. 
Regarding claim 4, the combination of Shepherd/Mansour/Filiz teaches the method of claim 1, and Shepherd in the combination further teaches installing, by the number of processors, the set of assemblies using the second set of permissions using the configuration information, wherein the second set of permissions has the lower level than the first set of permissions comprises: downloading, by the number of processors, images for the microservices; identifying, by the number of processors, information about the set of assemblies from the configuration information; and installing, by the number of processors, the microservices for the set of assemblies using the images in an order identified in the configuration information. [¶ [0049] teaches deploying pods as pod VMs. ¶ [0052] teaches deploying pods to a pod VM from a pod storage according to metadata in the pod specification.]
Regarding claim 7, the combination of Shepherd/Mansour/Filiz teaches the method of claim 1, and Shepherd in the combination further teaches the configuration information comprises at least one of a credential for downloading files and images, an entitled registry application programming interface key, or a metadata universal resource locator used to download data for assemblies. [¶ [0034] teaches downloading and extracting container images including assuring providence of container images by verifying signatures, which is a credential for downloading files and images]
Regarding claim 10, Shepherd teaches a service management system comprising a computer system [Fig 1]. The claim then recites the method of claim 1, and is rejected under a similar rational as regarding claim 1 above. 
Regarding claims 12, 13, 16  the claims depend on claim 10 and recite the limitations of claims 3, 4, 7 respectively. The claims are rejected under a similar rational as the respective claim above.
Regarding claim 18, Shepherd teaches a computer program product for managing microservices, the computer program product comprising: a computer-readable storage media; first program code, stored on the computer-readable storage media, executable by a computer system [¶ [0006]]. The claim then recites the method of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Claim(s) 2, 3, 11, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd in view of Mansour in view of Filiz and further in view of McGrath (Pub. No. U.S 2013/0227563).
Regarding claim 2, the combination of Shepherd/Mansour teaches the method of claim 1, and Shepherd in the combination further teaches configuring, by the number of processors, the set of namespaces in the computer system for the set of assemblies using the first set of permissions needed to set up the set of namespaces using the configuration information comprises: creating the set of namespaces. [This integration provides a “supervisor cluster” (i.e., management cluster) that uses VMs to implement both control plane nodes and compute objects managed by the Kubernetes control plane. (¶ [0015)]
However, the combination may not explicitly teach the new limitation.
McGrath teaches “creating the set of namespaces by an installer downloaded from a client computer via a network ([0058] The software 526 may further be transmitted or received over a network 574 via the network interface device 522. [0059] In one embodiment, the software 526 include instructions for a kernel namespace module 550, which may correspond to kernel namespace module 320 of FIG. 3, and/or a software library containing methods that call the kernel namespace module for creating and maintaining applications on a node in a multi-tenant PaaS environment in a cloud computing system. See also [0043].)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of McGrath with the teachings of Shepherd, Mansour, Filiz in order to provide a system that teaches namespace generation. The motivation for applying McGrath teaching with Shepherd, Mansour, Filiz teaching is to provide a system that allows for management of namespaces. Shepherd, Mansour, Filiz, McGrath are analogous art directed towards configuration of environments. Together Shepherd, Mansour, Filiz, McGrath teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of McGrath with the teachings of Shepherd, Mansour, Filiz by known methods and gained expected results. 
Regarding claim 3, the combination of Shepherd/Mansour/Filiz teaches the method of claim 2, and Shepherd in the combination further teaches configuring, by the number of processors, the set of namespaces in the computer system for the set of assemblies using the first set of permissions needed to set up the set of namespaces using the configuration information comprises: setting up, by the number of processors, a control plane namespace; setting up, by the number of processors, a set of tethered namespaces; and establishing, by the number of processors, access between the control plane namespace and the set of tethered namespaces. [The VI admin creates “supervisor namespaces” within the supervisor cluster control plane (¶ [0015]); ¶ [0015] teaches that the supervisor cluster is a control plane namespace and the supervisor namespaces are tethered namespaces.]”.
Claims 11, 19 are similar to claim 2 and therefore rejected with the same references and citations.
Claim 20 is similar to claim 3 and rejected with the same references and citations.
Claim(s) 5 - 6 and 14 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd in view of Mansour in view of Filiz and further in view of Krishnaswami et al. (U.S. PGPub 2005/0091346; Apr. 4, 2005; hereinafter “Krishnaswami”).
Regarding claim 5, the combination of Shepherd/Mansour/Filiz teaches the method of claim 1. The combination does not specifically teach a determination that an assembly in the set of assemblies is to be installed multiple times as different version in the same namespace, and performing a new install of the assembly using a unique instance name within the computer system in which all components in the assembly are named in a similar manner.
However, in the related art of configuration management of applications [Abstract, Krishaswami teaches responsive to a determination that an assembly in the set of assemblies is to be installed multiple times as different versions in a same namespace, determining, by the number of processors, whether the assembly is already installed in the computer system; and responsive to the assembly being already installed in the computer system, performing, by the number of processors, a new install of the assembly using a unique instance name within the computer system in which all components in the assembly are named in a similar manner. [When an application is installed, the manifest is registered with the system. The configuration service component compiles the configuration section of the manifest into a namespace in its store. The namespace has a unique identity that matches the assembly identity. In one example, a Deployment ID can further uniquely identify the store as a same assembly can be installed multiple times on a system (¶ [0014]); ¶ [0014] teaches that when an application is installed multiple times, instances are named similarly with a deployment ID to distinguish each installation, further described in ¶ [0166].]
Krishnaswami further teaches that this allows for “similarly named products and side-by-side installations of the same product do not interfere with each other's settings.” (¶ [0010]) 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the teaching of Krishaswami to the method of the combination of Shepherd/Mansour/Filiz in order to achieve a method in which when multiple assemblies are determined to be installed, the new install is assigned a unique name in which all components are named in a similar manner for the benefit of allowing similarly named products and side-by-side installations to not interfere with each other’s settings.
Regarding claim 6, the combination of Shepherd/Mansour/Filiz teaches the method of claim 1. The combination does not specifically teach a determination that an assembly in the set of assemblies is to be installed multiple times in different namespaces, assigning names to the microservices for each instance in the assembly in the set of assemblies using the information about a namespace for installation and a unique instance identifier, and installing the set of assemblies multiple times using the names assigned to the microservices for each instance of the assembly. 
However, in the related art of configuration management of applications [Abstract, Krishaswami teaches responsive to a determination that the assembly in the set of assemblies is to be installed multiple times in different namespaces, assigning, by the number of processors, names to the microservices for each instance of the assembly in the set of assemblies using the information about a namespace for installation and a unique instance identifier; and installing the set of assemblies multiple times using the names assigned to the microservices for each instance of the assembly. [When an application is installed, the manifest is registered with the system. The configuration service component compiles the configuration section of the manifest into a namespace in its store. The namespace has a unique identity that matches the assembly identity. In one example, a Deployment ID can further uniquely identify the store as a same assembly can be installed multiple times on a system (¶ [0014]); ¶ [0014] teaches that when an application is installed multiple times, instances are named similarly with a deployment ID to distinguish each installation, ¶ [0165]-[0166] teach that each namespace is giving an identity and each assembly is giving a unique name based on the namespace.]
The combination and rational to combine are as described above regarding claim 5.
Regarding claims 14 - 15, the claims depend on claim 10 and recite the limitations of claims 5 - 6 respectively. The claims are rejected under a similar rational as the respective claim above.
Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd in view of Mansour in view of Filiz and further in view of Neogi (Pub. No. U.S 2017/0257424)
Regarding claim 8, the combination of Shepherd/Mansour/Filiz teaches the method of claim 1, and Shepherd in the combination further teaches the configuration information is stored in a manifest file. [In an embodiment, a user can request whichpods to be deployed as pod VMs 130 using metadata 542 in the pod specification. (¶ [0052])]
However, the combination may not explicitly teach the new limitation.
Neogi teaches “associated with a given assembly of the set of assemblies and lists given microservices of the microservices that are provided by the given assembly and any sub-assemblies that form the given assembly ([0053] As shown in the block diagram of the application 300 in FIG. 3, and in the associated manifest file 400 in FIG. 4, the application 300 (i.e. assembly) includes three types of containers: Webserver containers 310 (W1 . . . W10), an application server (Appserver or App) container 320 and a database server (Dbserver or DB) container 330. The manifest file 400 includes a title portion 405, a Webserver portion 410, an Appserver portion 420, a Dbserver portion 430, and scoring weights 440 (which can be used when selecting computing and networking resources, as discussed below). The manifest file 400 also includes connection portions 450, 460, 470, which provide (specify) logical network resource requirements (network requirements) for connections between containers for the application 300. These connection details (network requirements) are also shown in FIG. 3, by the illustrated connections between the containers of the application 300, and by the indicated network requirements for each specific connection between containers.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Neogi with the teachings of Shepherd, Mansour, Filiz in order to provide a system that teaches namespace generation. The motivation for applying Neogi teaching with Shepherd, Mansour, Filiz teaching is to provide a system that allows for management of services. Shepherd, Mansour, Filiz, Neogi are analogous art directed towards configuration of environments. Together Shepherd, Mansour, Filiz, Neogi teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Neogi with the teachings of Shepherd, Mansour, Filiz by known methods and gained expected results. 
Regarding claim 9, the combination of Shepherd/Mansour/Filiz/Neogi teaches the method of claim 1, and Shepherd in the combination further teaches the computer system is a cluster [Fig 1, host cluster 118; ¶ [0024]] and Mansour teaches “the microservices each have a corresponding microservice manifest file that includes a list of images and deployment rule files for the each microservice ([Table 1, 0026] In an embodiment, the microservice CRD provides a high level declarative description of the microservice. Examples of the information included in the microservice CRD include those shown in Table 1. TABLE-US-00001 TABLE 1 Microservice image details (repo, tag) Microservice identity (name, version, domain, product) Microservice technical roles Full pod template configuration Remote debugging switch Structured JVM configuration Requested Backing Services (Kafka topic, Couchbase bucket, . . .) Dynamic configMap binding [0044] Despite full exposure of the Pod api, the lifecycle operator may be able to enforce platform 600 rules by overriding and inserting elements into the specified Pod Template. Custom configuration that is microservice specific can be added to Pod template specification)”. Rational to claim 1 is applied here.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd in view of Mansour in view of Filiz in view of Neogi in view of Mansour
Regarding claim 17, the claims depend on claim 10 and recite the limitations of claims 8, 9 respectively. The claims are rejected under a similar rational as the respective claim above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Effectively filed Jul. 9, 2020.
        2 Effectively filed May 19, 2020.